Connor, L
There was no evidence at the trial of this action tending to show affirmatively that the publication by the defendant of the news item in which reference was made to the plaintiff was malicious as alleged in the complaint. Any inference to that effect, which it might have been permissible for the jury to draw from the fact that certain statements in the news item referring to the plaintiff were false, was rebutted by the uncontradicted evidence offered by the defendant to the contrary. For this reason, without regard to the provisions of the statute, C. S., 2430, the plaintiff was not entitled to recover punitive damages in this action. It is a well settled principle of the law of damages that such damages may be awarded by the jury only when the conduct of the defendant resulting in injury to the plaintiff was not only wrongful but also malicious, or wanton and reckless. See Ford v. McAnally, 182 N. C., 419, 109 S. E., 91.
All the evidence shows that although certain statements in the news items published by the defendant in its newspaper, and referring to the plaintiff were false in fact, the publication was in good faith, and was the result of an honest mistake, and that there were reasonable grounds for the belief of both the defendant and its correspondent at Lincolnton that the statements were true. The evidence further shows that within ten days after its receipt of the letter of the plaintiff, dated 31 December, 1934, the defendant published in its newspaper a full and fair correction, apology, and retraction, as requested by the plaintiff. For this reason the plaintiff is entitled to recover of the defendant in this action only his actual damages. C. S., 2430. See Osborn v. Leach, 135 N. C., 628, 47 S. E., 811. He is not entitled to recover punitive damages, but there was evidence from which the jury could have found that plaintiff had sustained actual damages as the result of the publication by the defendant of a' false statement to the effect that he had been arrested for leading and participating in a riot by members of a labor union.
If the statements in the news item published by the defendant in its newspaper and referring to the plaintiff are defamatory and libelous per se, the plaintiff is entitled to recover of the defendant at least nominal damages. Deese v. Collins, 191 N. C., 749, 133 S. E., 92. Under well settled principles of the law of libel, the publication by the defend*140ant in its newspaper of a false statement that the plaintiff had been arrested in Lincoln County on a charge of leading a riot at the Roseland Mill, participated in by members of the union of which he was a ring leader, was libelous per se. Such statement was calculated to injure the plaintiff and to prevent him from securing employment as a textile operative by manufacturers on whom he was dependent for employment. See Pentuff v. Park, 194 N. C., 146, 138 S. E., 616.
There was error in the allowance by the trial court of defendant’s motion for judgment as of nonsuit, and in the judgment dismissing the action. The judgment is therefore
Reversed.